Judgment reversed on the law, and new trial granted, costs to abide the event. In our opinion, it was error to exclude defendant’s Exhibit A for identification. This clearance slip, according to the testimony of the witness Poole, was made out in the presence of Scott, was shown to and approved by him, and so became a part of the very transaction involved. In these circumstances it should have been admitted in evidence as part of the res gestee. Whether or not it was shown to Scott, and understood and approved by him, was a question for the jury’s determination. Kelly, P. J., Jayeox, Young and Lazansky, JJ., concur; Kapper, J., dissents upoti the ground that the paper, unsigned by Scott, and not admitted by him to have been shown to him, was a self-serving declaration, and inadmissible.